Citation Nr: 0009791	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death to include Agent Orange exposure.

2. Eligibility to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran served on active duty from October 1963 
to October 1967 and from February 1968 to October 1969.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The claims file bears a fully executed power of attorney with 
the American Legion indicating representation by that 
organization of the appellant.  The Board observes that the 
appellant appeared before the undersigned member of the Board 
in February 2000 to provide testimony on her claim.  The 
appellant expressed on the record that she would proceed "in 
her own way" [at the hearing] and that she was not electing 
to use the American Legion at that time.  Transcript, 
hereinafter T., at 2.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").





REMAND

The Court has held that there is some duty to advise the 
claimant of the elements necessary to complete her 
application for benefits under 38 U.S.C.A. §§ 5103(a), 
5107(a) (West 1991), depending on the particular facts in 
each case.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted in the introduction, the appellant presented 
testimony and evidence in support of her claim for service 
connection of the cause of the veteran's death in February 
2000.  In essence, the appellant believes her husband's death 
was due to Agent Orange exposure in Vietnam and that the 
primary site of the cancer was the prostate.  The veteran 
died in September 1997.  The immediate cause of the veteran's 
death was metastatic rectal cancer.  At the hearing and 
pursuant to a waiver of regional office consideration under 
38 C.F.R. § 20.1304(c) (1999), the appellant submitted 
clinical records and excerpts from a medical treatise, David 
G. Bostwick, M.D., et al., Prostate Cancer: What Every Man 
and His Family Needs to Know 47-57 (Revised ed., American 
Cancer Society, Villard, NY 1999).

The appellant also presented x-ray films purportedly 
belonging to the deceased veteran at the personal hearing.  
The x-rays films were not accompanied by a medical 
interpretation report.  T. at 9-10.  The appellant asserts 
that the x-ray tests were conducted at Kaiser Permanente, and 
not at a VA facility.  T. at 11.  The appellant was informed 
by the undersigned during the personal hearing to compile all 
the medical information utilized in developing her medical 
conclusion, as well as the radiology report that interprets 
the veteran's x-ray films, and to submit that evidence 
directly to the Board for consideration under a signed waiver 
of regional office consideration.  T. at 17-18.  While the 
Board has not received the radiology report, which interprets 
the x-rays films, the Board did receive a statement from the 
appellant in March 2000 that summarized a literature review 
and advanced her claim for service connection for the cause 
of the veteran's death.  The statement cites to the following 
additional sources not previously associated with the claims 
file: Veterans and Agent Orange, Institute of Medicine 
(National Academy Press, 1998); and Michael Gough, Dioxin 
Agent Orange the Facts (Plenum Press, New York 1986).  The 
Board observes that the appellant did not submit copies of 
these medical text for consideration by the Board, nor did 
the appellant execute a waiver of consideration by the agency 
of original jurisdiction.  Based on the fact that the 
appellant submitted medical information, which appears to be 
pertinent to her claim, directly to the Board without waiving 
consideration of the same by the agency of original 
jurisdiction, the record on appeal must be remanded to allow 
consideration of this evidence by the agency of original 
jurisdiction, as mandated by 38 C.F.R. § 20.1304(c).

In any event, the VA has an obligation under 38 U.S.C.A. § 
5103(a), to advise the appellant of the evidence necessary to 
complete her application for VA benefits.  See Beausoleil and 
Robinette, both supra.  In this case, the appellant is hereby 
notified that preliminary review indicates that the evidence 
necessary to complete her application for service connection 
for the cause of the veteran's death is competent medical 
evidence (i.e., a medical opinion or other medical evidence) 
that the cause of the veteran's death is related to his 
military service, to exposure to Agent Orange.

Once the above development is completed, the record must 
again be reviewed to determine whether the claims are 
ultimately well-grounded.  Accordingly, the appellant is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection, she is still under an 
obligation to provide such evidence.  See 38 C.F.R. § 
5107(a).  

In order to give the appellant every consideration with 
respect to the present appeal, this matter is REMANDED for 
the following actions:

1. The RO should contact the appellant 
and request that she provide the 
following medical information:  (a) 
the radiology report(s) that 
interprets the x-ray films presented 
during the February 18, 2000 hearing; 
(b) photocopies of the relevant 
excerpts from the following medical 
texts: Veterans and Agent Orange, 
Institute of Medicine (National 
Academy Press, 1998); Michael Gough, 
Dioxin Agent Orange the Facts (Plenum 
Press, New York 1986); and An Inside 
Look at Prostate Cancer; and (c) the 
terminal medical/ hospital records or 
reports.  If the appellant requires 
assistance in obtaining any Non-VA 
treatment records/reports, the RO 
should have the appellant execute the 
necessary authorizations for release 
of information, and should request 
copies of any records identified and 
not already of record.  Any records 
received must be associated with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder. 

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record and adjudicate the issue of 
entitlement to service connection for 
the cause of the veteran's death, to 
include Agent Orange exposure.  In 
doing so, the RO should make a 
determination, based upon the complete 
record, with respect to whether the 
appellant has presented a well-
grounded claim.  Based on this 
determination, and if appropriate, see 
Morton v. West, 12 Vet. App. 477 
(1999), the RO should accomplish any 
further indicated development.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the appeal should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant needs take no action until she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




